Per Curiam.
It appears from the trust deed through which the plaintiff ■derives his title to the. premises in question that only a limited power of sale is conferred upon him, viz., that such power of sale shall be only exercised with the assent and concurrence of certain life tenants named in such trust ■deed. Therefore, in order to give a complete title to the easements mentioned in the complaint, it is necessary, not only that the trustees should convey, ’but that the said life tenants should signify their assent and concurrence in such conveyance, which might be done by joining therein. The judgment should provide, therefore, that the compensation for fee damages should only' be paid upon the tender of a conveyance executed by the trustee, accompanied 'by the consent and concurrence of such life tenants. All of the other questions involved have been passed upon- in other actions determined by this ■court, and it is not necessary to discuss the same. We think, therefore, that ■the judgment should be modified by requiring that, as a condition of the demand of payment of the amount found as the value of the easement forming >the subject-matter of this action, the plaintiff should not only tender his deed, but also the assent and concurrence of the said life tenants to such conveyance, and, as so modified, the judgment should be affirmed, without costs.